DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           L.W., the mother,
                              Appellant,

                                    v.

               DEPARTMENT OF CHILDREN & FAMILIES and
                       GUARDIAN AD LITEM,
                             Appellees.

                              No. 4D21-3517

                              [June 9, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Alberto Ribas, Jr., Judge; L.T. Case No. 14-000999-DP.

   Kevin G. Thomas, Sunny Isles Beach, for appellant.

  Carolyn Schwarz of Children’s Legal Services, Fort Lauderdale, for
appellee for Department of Children and Families.

   Sara Elizabeth Goldfarb, Statewide Director of Appeals, and Stephanie
E. Novenario, Senior Attorney, Statewide Guardian ad Litem Office,
Tallahassee, for appellee Guardian ad Litem.

PER CURIAM.

   Affirmed.

CONNER, C.J., CIKLIN and KLINGENSMITH, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.